EXHIBIT 99.1 CANADIAN PACIFIC RAILWAY LIMITED REPORT ON VOTING RESULTS (Section 11.3 of National Instrument 51-102) This report describes the matters voted upon and the outcome of the votes at the Annual Meeting of Shareholders (the “Meeting”) of Canadian Pacific Railway Limited (the “Corporation”) held on May 17, 2012, in Calgary, Alberta: 1. Appointment of Auditors – Deloitte & Touche LLP were appointed auditors of the Corporation. The result of the ballot taken at the Meeting with respect to the appointment of auditors was as follows: Ø 132,744,612 (98.53%) votes in favour and 1,973,631 (1.47%) votes withheld. 2. Acceptance of the Corporation’s Approach to Executive Compensation – The result of the ballot taken at the meeting with respect to the advisory vote accepting the Corporation’s approach to executive compensation was as follows: Ø 82,385,029 (61.67%) votes in favour and 51,214,518 (38.33%) votes against. 3. Election of Directors – The result of the ballot taken at the Meeting with respect to the election of sixteen directors was as follows: Nominee Votes For % votes For Votes Withheld % votes Withheld William A Ackman Gary F. Colter Richard L. George Paul G. Haggis Paul C. Hilal Krystyna T. Hoeg Tony L. Ingram Richard C. Kelly Rebecca MacDonald The Hon. John P. Manley Anthony R. Melman Linda J. Morgan Madeleine Paquin David W. Raisbeck Hartley T. Richardson Stephen C. Tobias Calgary, Alberta, May 18, 2012. Canadian Pacific Railway Limited By: /s/Paul Bachand Paul Bachand Legal Counsel & Assistant Corporate Secretary
